Case: 17-60222   Document: 00514396406   Page: 1   Date Filed: 03/21/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                              No. 17-60222                       March 21, 2018
                            Summary Calendar
                                                                  Lyle W. Cayce
                                                                       Clerk



MARBELLA SANTOYO-PITA, also known as Marbella Sontoyo-Pita;
ALBERTO MUNOZ-SANTOYO; SUSANA MUNOZ-SANTOYO; MONICA
MUNOZ-SANTOYO; PEDRO MUNOZ-SANTOYO; JAVIER MUNOZ-
SANTOYO; ISIDRO MUNOZ-SANTOYO; EVERARDO MUNOZ-SANTOYO;
GILDARDO    MUNOZ-SANTOYO;   EDUVIGES   MUNOZ-SANTOYO;
EMANUEL MUNOZ-SANTOYO; VICTOR MUNOZ-SANTOYO; ANABELLA
MUNOZ-SANTOYO; LEOBARDO MUNOZ-SANTOYO,

                                              Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                              Respondent



                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                   BIA Nos. A206 877 444, A206 877 432,
                 A206 877 433, A206 877 434, A206 877 435,
                 A206 877 436, A206 877 437, A206 877 438,
                 A206 877 439, A206 877 440, A206 877 441,
                 A206 877 442, A206 877 443, A206 877 446
     Case: 17-60222      Document: 00514396406         Page: 2    Date Filed: 03/21/2018


                                      No. 17-60222

Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Marbella Santoyo-Pita and her children Aberto, Susana, Monica, Pedro,
Javier, Isidro, Everardo, Gildardo, Eduviges, Emanuel, Victor, Anabella, and
Leobardo Munoz-Santoyo petition this court to review the denial of their
applications for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). We review for substantial evidence the
findings that the petitioners were not eligible for such relief. Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). We will affirm a finding unless
the “evidence compels a contrary conclusion.” Carbajal-Gonzalez v. INS, 78
F.3d 194, 197 (5th Cir. 1996); see 8 U.S.C. § 1252(b)(4)(B). The petitioners have
“the burden of showing that the evidence is so compelling that no reasonable
factfinder could reach a contrary conclusion.” Orellana-Monson v. Holder, 685
F.3d 511, 518 (5th Cir. 2012) (internal quotation marks and citation omitted).
We review the final decision of the Board of Immigration Appeals (BIA) and
will also review the ruling of the immigration judge (IJ) insofar as it affected
the BIA’s decision. Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007).
       The petitioners challenge the finding that they were not eligible for
asylum and withholding of removal because they failed to show that any
persecution was, or will be, on account of a protected ground. First, they assert
that they face persecution because of the imputed political opinion of Santoyo-
Pita’s husband and the children’s father, Isidro Munoz Gutierrez. However,
substantial evidence supports the IJ’s finding that Salvador Guzman’s murder
of Munoz Gutierrez “was the culmination of a history of personal and land use



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 17-60222    Document: 00514396406      Page: 3   Date Filed: 03/21/2018


                                 No. 17-60222

disputes, and appears to have been motivated by personal hatred.” Moreover,
even if Guzman had been motivated by political reasons, the past-persecution
of a family member cannot be imputed to the aliens seeking asylum. See
Morales v. Sessions, 860 F.3d 812, 816 (5th Cir. 2017). To the extent the
petitioners also claim that Santoyo-Pita herself was persecuted because of
Munoz Gutierrez’s position in the failed local government, they cite no evidence
to support the claim and thus fail to show that the evidence compels such a
finding.
      Additionally, the petitioners contest as arbitrary the IJ’s finding that,
although their family qualifies as a particular social group, they were harmed
for personal reasons, not because of their family membership. They assert that
every attack against a family is personal and that they should not be required
to show an additional, non-personal reason.
      The BIA found no clear error in the IJ’s finding that Guzman was
motivated by reasons other than the petitioners’ family membership. The
petitioners cite no evidence disputing that Guzman was motivated by a
personal hatred for Munoz Gutierrez, as well as a desire to avoid criminal
liability, rather than from animosity toward the family. Accordingly, they do
not show that the evidence compels the conclusion that their membership in
the family was or will be a central reason for any persecution, as required to
obtain asylum or withholding of removal.        See 8 U.S.C. § 1158(b)(1)(B)(i);
Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009).
      Finally, the petitioners contend that they are entitled to relief under the
CAT because it is more likely than not that the Mexican government will
acquiesce in their torture if they return.      See 8 C.F.R. §§ 1208.16(c)(2),
1208.18(a)(1). They cite a finding by the IJ that the government in Mexico
acquiesces in wrongdoing by drug cartels and criminal organizations. The BIA



                                       3
    Case: 17-60222    Document: 00514396406    Page: 4   Date Filed: 03/21/2018


                                No. 17-60222

adopted the reasons of the IJ, who denied the CAT claim in part because the
evidence did not show that the local criminal organization would torture the
petitioners or that Guzman was acting on behalf of the organization in
targeting them. The petitioners have not shown that the evidence compels
such findings. According, they are not entitled to relief. See Orellana-Monson,
685 F.3d at 518; Zhang, 432 F.3d at 344.
      PETITION DENIED.




                                      4